Mcvember %Q9 2015
                                                                   RECEIVED IN
                                                             COURTOF CRIMINAL APPEALS
      Court of CrimiAal Appeals
      A-Wtv. Co«Jr+ Cierk,                                        DEC 0 t 2015
      TO Eox 12405                                             Abel Acosta, Clerk
      Ausiin9Te>cas 78711

      "Re: WO, PD14>08-14
           SWe cf T«>tAi Vs. A^tEtuAiRTi^i

  !Pestir Cou^ir Cltft-k;
      i Wope -VVi""!* Utter -Tirxis y>a in cjocd VieaM and spm4. -H^yfhanfea-           /
  The reason far r*y UHer *s -fc> redoes* if tny af-fo^y,
                                     TJbevx F. Morales
                                     "7*8 Myr-rle Ave.
                                      &> ^*o> Teyas l^jqoi




/fepeetyill^

Anel MA^me2#l7f@T3«
A\)red Onrf
2-i
'^a^ck,Tc^sT(b3b7